NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

KARIN S. HART and GREGORY S.              )
HART,                                     )
                                          )
             Appellants,                  )
                                          )
v.                                        )      Case No. 2D18-985
                                          )
U.S. BANK NATIONAL ASSOCIATION,           )
AS TRUSTEE FOR STRUCTURED                 )
ADJUSTABLE RATE MORTGAGE                  )
LOAN TRUST MORTGAGE PASS-                 )
THROUGH CERTIFICATES 2005-16XS,           )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Karin S. Hart and Gregory S. Hart, pro
se.

Nancy M. Wallace of Akerman LLP,
Tallahassee; and William P. Heller of
Akerman LLP, Fort Lauderdale, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.